DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/20 has been entered.

Status of Claims
The amendment filed 9/18/20 is acknowledged. Claims 23-31 are amended. Claims 28-29 remain withdrawn. Claim 32 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-27, 30-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 (24-27, 30 by dependency) recites “a single, contiguous strap” in line 4, and then refers to “the strap” in various places in claims 23-27, 30. There is insufficient antecedent basis for “the strap”. Examiner assumes that “the strap” refers to the “single, contiguous strap”.
Claim 23 (24-27, 30 by dependency) recites “an arch of the foot” in line 10 and then recites “an arch of the foot” in line 19. It is unclear if there are two arches of the foot that Applicant is referring to, or if Applicant is referring to the same arch.
Claim 24 recites that the “first flange joins the two side portions”, but Claim 23 previously recites that the “joinder of the two sides portions” is by the “first and second flange”. It is unclear of only the first flange joins the two sides, or both the first and second flange join the two sides.
Claim 31 recites “an arch of the foot” in line 6 and then recites “an arch of the foot” in line 23. It is unclear if there are two arches of the foot that Applicant is referring to, or if Applicant is referring to the same arch.
Claim 31 recites “ at least one oblong opening in the strap” in line 15. There is insufficient antecedent basis for this limitation.
Claim 32 recites “an arch of the foot” in line 4 and then recites “an arch of the foot” in the last line. It is unclear if there are two arches of the foot that Applicant is referring to, or if Applicant is referring to the same arch.
Claim 32 recites “the strap” in lines 15, 17 and 18. There is insufficient antecedent basis for this limitation.
Claim 31-32 recites “one oblong opening” and the recites “the opening”. Examiner assumes that “the opening” refers to the “oblong opening”. 

Response to Arguments and Amendments
Regarding 112 Rejections, Applicant’s amendments and arguments have been fully considered. There previous rejections have been withdrawn. Addition rejections are presented.
Regarding 103 Rejections, Applicant’s arguments have been fully considered. Applicant argues that Lindekugel fails to teach the “V shaped” or “U shaped” side portions that reduces discomfort to a user. Examiner agrees, and the rejections under 35 USC 103 are withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791